

113 HR 3819 IH: Fairness for Community Job Creators Act
U.S. House of Representatives
2014-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3819IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2014Mrs. Capito (for herself, Mr. Hensarling, Mr. Bachus, Mr. Garrett, Mr. Neugebauer, and Mr. McHenry) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend a provision of the Bank Holding Company Act of 1956 regarding prohibitions on investments in certain funds to clarify that such provision shall not be construed to require the divestiture of certain collateralized debt obligations backed by trust-preferred securities.1.Short titleThis Act may be cited as the Fairness for Community Job Creators Act.2.Rule of construction relating to debt instrumentsSection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended by adding at the end the following new subsection:(i)Rule of constructionNothing in this section shall be construed to require the divestiture of any collateralized debt obligations issued before December 10, 2013, that as of December 10, 2013, are predominantly backed by trust-preferred securities..